Exhibit 32.1 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350 I, Eugene B. Settler, Chief Executive Officer, President and Treasurer of Astika Holdings, Inc. (the “Corporation”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, to my knowledge that: 1.the Annual Report on Form 10-K of the Corporation for the year ended December 31, 2012 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date:March 26, 2013 By:/s/ Eugene B. Settler Eugene B. Settler Chief Executive Officer, President and Treasurer (Principal Accounting Officer)
